Gibson, C. J.,
delivered the opinion of the court.
I consider the point made here as already, determined, there being no difference between the present case and Reigart v. M'Grath, except that the necessity which dictated the practice there was not near so urgent. Were the powers of the treasurer limited to a' discharge of-his duties in'person, the whole fiscal concerns of the government would , suffer derangement: an evil npt to be endured. The existing practice is shown to be coeval with the constitution; and if the legislature, haying the appointment of the officer committed to it, and the superintendance of his business peculiarly with*289in its province, has thought fit to acquiesce, if would be an unwar, rantable exercise of power in favour of a supposed theoretic principle, for this court to declare settlements like the present void, and thus impair the title of the state to millions received or secured, through their instrumentality. There is, however, no principle with which the practice is not in strict accordance. The adjustment of an account is no further judicial than the taxation of a bill of costs, which may; unquestionably, be by the prothonotary’s clerk. In regard, however, to the militia fines transferred by the act of congress, passed the 4th of May, 1822, it is perfectly clear that the auditor general is not, as has been contended, exclusively the officer to settle the ae'eounts. By the act of assembly passed, the 1st of April, 1823, the accounts are subjected to all the provisions of the general law of 1811; but the allowance of the account by the treasurer being unquestionably valid in this particular instance, there is no pretence for sending the cause to another jury.
Ton, J., dissented.
Judgment affirmed,